The defendant was found guilty of assault with force and violence and with intent to rob, under G. L. c. 265, § 20, at a jury waived trial in the Superior Court. The sole issue on appeal (pursuant to G. L. c. 278, §§ 33A-33G) is whether the evidence was sufficient to prove an essential element of the offence; namely, an assault "with force and violence.” The evidence was as follows. At a supermarket checkout counter, the defendant grabbed at $100 in bills which a cashier was holding in her hand. The cashier held onto the money and tugged back. The corners of the bills tore off in the defendant’s hands as a result of the tug-of-war. The defendant ran from the store, and the cashier screamed for someone to stop him. The defendant’s actions in grabbing at the money while the victim resisted by tugging back constituted an assault (see Commonwealth v. Slaney, 345 Mass. 135, 138, 140 [1962]; Commonwealth v. Shaffer, 2 Mass. App. Ct. 658, 662-663 [1974], S.C., 367 Mass. 508, 515 [1975]; cf. Commonwealth v. Ordway, 12 Cush. 270 [1853]) with sufficient "force and violence” (see Commonwealth v. Jones, 362 Mass. 83, 89 [1972]; Commonwealth v. Brown, 2 Mass. App. Ct. 883 [1974]) to support the judge’s finding of guilty as to the elements of the offence required to be proved under G. L. c. 265, § 20. The defendant’s motion for a directed finding of not guilty was properly denied.

Judgment affirmed.